DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Examiner’s Note
The Examiner notes that the claim set submitted with the RCE dated 10/13/2022 does not include claim 35 which was indicated as a new claim in the previous claim set dated 03/14/2022. For purposes of compact prosecution the Examiner will treat claim 35 as being cancelled. However, claim 35 must be included on any subsequent claim set labeled as “35. (Cancelled)”.  
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s cancellation of claim 18 renders the previous rejection of claim 18 under 35 USC 112(b) moot. Therefore, the previous rejection of claim 18 under 35 USC 112(b) has been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 17, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 12 and 17, claims 9, 12 and 17 recite “the leakage suppression layer” and “the ON current enhancement layer”. However, claim 1, from which claims 9, 12 and 17 depend respectively only recites “a first leakage suppression layer”, “a second leakage suppression layer”, “a first ON current enhancement layer” and “a second ON current enhancement layer”. Therefore, it is unclear whether the “the leakage suppression layer” of claims 9, 12 and 17 refers to the first leakage suppression layer or the second leakage suppression layer. Further, it is unclear whether the “the ON current enhancement layer” in claims 9, 12 and 17 refers to the first ON current enhancement layer or the second ON current enhancement layer. For purposes of compact prosecution the Examiner interprets “the leakage suppression layer” as “either of the first or second leakage suppression layers” and interprets “the ON current enhancement layer” as “either of the first or second ON current enhancement layers”. Appropriate correction should be made to clarify the language and resolve the indefiniteness issue.  
Claims 10 and 11 are also rejected under 35 USC 112(B) as they depend from and include all of the limitations of rejected claim 9.
Claims 9-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, claim 24 recites “the leakage suppression layer” and “the ON current enhancement layer”. However, claim 19, from which claims 24 depends only recites “a first leakage suppression layer”, “a second leakage suppression layer”, “a first ON current enhancement layer” and “a second ON current enhancement layer”. Therefore, it is unclear whether the “the leakage suppression layer” of claim 24 refers to the first leakage suppression layer or the second leakage suppression layer. Further, it is unclear whether the “the ON current enhancement layer” in claim 24 refers to the first ON current enhancement layer or the second ON current enhancement layer. For purposes of compact prosecution the Examiner interprets “the leakage suppression layer” as “either of the first or second leakage suppression layers” and interprets “the ON current enhancement layer” as “either of the first or second ON current enhancement layers”. Appropriate correction should be made to clarify the language and resolve the indefiniteness issue.  
Claim 26 is also rejected under 35 USC 112(B) as they depend from and include all of the limitations of rejected claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 2, 4, 5, 9-12, 15-17 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0170196) hereinafter “Anderson” in view of Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Iacopi et al. (US 2010/0327319) hereinafter “Iacopi”.
Regarding claim 1, Fig. 24 of Anderson teaches a semiconductor device, comprising: a substrate (Item 204); a first source/drain layer (Bottom portion of Item 2108), a channel layer (Item 208) and a second source/drain layer (Item 1920) stacked on the substrate (Item 204) in sequence, wherein the channel layer (Item 208) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises Ge, III-V or II-VI semiconductor materials); a second leakage suppression layer and/or an ON resistance enhancement layer (Item 2110; See Picture 2 below; See Examiner’s Note below) disposed between the channel layer (Item 208) and the second source/drain layer (Item 1920); and a gate stack (Combination of Items 1322 and 1332) surrounding a periphery of the channel layer (Item 208), where the second source/drain layer (Item 1920) extends outward relative to the second leakage suppression layer and/or the second ON current enhancement layer (Item 2110).
Anderson does not teach where the gate stack is self-aligned to the channel layer, and an upper surface of the gate stack is aligned with a lower surface of the second leakage suppression layer and/or the second ON current enhancement layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel recessed relative to the leakage suppression layers such that the gate stack be self-aligned to the channel layer, and an upper surface of the gate stack is aligned with a lower surface of the second leakage suppression layer and/or the second ON current enhancement layer because the space formed by the channel recess is limited by the structures on either side of the channel (Cantoro Paragraph 0126) which places the gate stack in a space limited by the leakage suppression and/or the ON current enhancement layer resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  
Anderson does not teach where the first and second ON current enhancement layers have a band gap less than that of at least one of overlying or underlying layers contiguous thereto.
Iacopi teaches where a material having a lower band gap is present between a channel and a source/drain region (0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second ON current enhancement layers have a band gap less than that of at least one of the overlying or underlying layers contiguous thereto because the difference in band gap is known to increase the on current of a FET (Iacopi Paragraph 0006).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 2110 (Paragraph 0048 where Item 208 is a III-V material and Fig. 20 where Item 208 is the base material for Items 2110) constitutes a material that would enhance ON current. Further, while Item 2110 is identified as a portion of the source/drain region, one interpretation is that a portion of each layer is the source/drain region while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the source/drain and ON resistance enhancement layer may be the same material.    

    PNG
    media_image1.png
    330
    227
    media_image1.png
    Greyscale

Picture 2 (Labeled version of a portion of Anderson Fig. 24)
Regarding claim 2, Fig. 24 of Anderson further teaches wherein for a p-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material; or for an n-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material (Paragraph 0048).
Regarding claim 4, Fig. 24 of Anderson further teaches wherein the first source/drain layer (Lower portion of Item 2108) and the second source/drain layer (Item 1920) have the same conductivity type of doping, so that the semiconductor device constitutes a vertical field effect transistor (Paragraph 0039).
Regarding claim 9, Fig. 24 of Anderson further teaches a dielectric spacer (Items 1340, 1342) disposed at opposite ends of the second leakage suppression layer or the second on current enhancement layer (See Picture 2 above).
Regarding claim 10, Anderson further teaches where the dielectric spacer (Items 1340 and 1342) comprises a low K dielectric or gas (Paragraph 0068), and wherein the low K dielectric is a dielectric material that has a dielectric constant lower than a high K dielectric.
Regarding claim 11, Anderson further teaches where the low k dielectric comprises an oxide (Paragraph 0068 where the material is silicon oxide).
Regarding claim 12, Anderson further teaches where the second leakage suppression layer or the second ON current enhancement layer (See Picture 2 above) comprises SiGe (Paragraph 0048 where Item 208 comprises SiGe and Fig. 20 where Item 208 is the base material for Item 2110).
Regarding claim 15, the process limitation of “wherein the first source/drain layer is a semiconductor layer epitaxially grown on the substrate, the channel layer is a semiconductor layer epitaxially grown on the first source/drain layer, and the second source/drain layer is a semiconductor layer epitaxially grown on the channel layer” found in product claim 15 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 15 does not require the first source/drain layer, the channel and the second source/drain layer to be formed by epitaxial growth, but simply that the first source/drain layer is a semiconductor layer that is on the substrate, the channel layer is a semiconductor layer that is on the first source/drain layer and the second source/drain layer is a semiconductor layer that is on the channel layer. Anderson teaches where the first source/drain layer (Bottom portion of Item 2108)  is a semiconductor layer that is on the substrate (Item 204), the channel layer (Item 208) is a semiconductor layer that is on the first source/drain layer (Bottom portion of Item 2108) and the second source/drain layer (Item 1920) is a semiconductor layer that is on the channel layer (Item 208).
Regarding claim 16, the combination of Anderson, Cantoro and Iacopi teaches all of the elements of the claimed invention as stated above.
Anderson further teaches where the channel layer (Item 208) has its periphery recessed inwards (See Examiner’s Note below) with respect to that of the first source/drain layer (Lower portion of Item 2108) and the second source/drain layer (Item 1920), and the gate stack (Combination of Items 1320 and 1330) is embedded into a recess of the periphery of the channel layer (Item 208) with respect to that of the first source/drain layer and the second source/drain layer (See Examiner’s Note below).
Anderson does not teach where the gate stack is embedded into a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer to be self- aligned to the channel layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate stack of Anderson be embedded into a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer to be self- aligned to the channel layer because the space formed by the channel recess is limited by the first and second source/drain layers (Cantoro Paragraph 0126) which places the gate stack in a space limited by the first and second source/drain layers resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  
Examiner’s Note: The Examiner notes that the claim language “channel layer has its periphery recessed inwards with respect to that of the first source/drain layer and the second source/drain layer” does not require that the channel layer is recessed with respect to the entirety of the first and second source/drain layers. Therefore, the channel layer being recessed to outermost portions of the first and second source/drain layers in Anderson satisfies that portion of the claim language. 
Regarding claim 17, Anderson further teaches where there is a doping concentration interface (See Examiner’s Note below) between a pair of adjacent layers comprising the second source/drain layer (Item 1920) and the second leakage suppression or the second ON current enhancement layer (Item 2110;See Picture 2 above). 
Examiner’s Note: The Examiner notes that the region 2110 are formed by diffusion (Paragraph 0077). Thus, some sort of gradient will exist in the layers which will result in a doping concentration interface. Should the Applicant wish to distinguish their invention from this teaching the Examiner recommends the Applicant claim the nature of the interface as long as it is supported by the Applicant’s originally filed specification. 
Regarding claim 32, Anderson teaches an electronic device comprising an integrated circuit (Where both n and p type transistors are present) and while Anderson alone does not teach where the electronic device comprises the semiconductor device of claim 1, the combination of Anderson and Cantoro teaches the semiconductor device (See rejection of claim 1 above; For brevity the entirety of claim 1 will not be repeated here).
Regarding claim 33, the combination of Anderson, Cantoro and Iacopi teaches all of the elements of the claimed invention as stated above except where the electronic device further comprises a display operatively coupled to the IC and a wireless transceiver operatively coupled to the IC.
Cantoro teaches a device comprising a display operatively coupled to an IC (Paragraph 0145) and a wireless transceiver (Paragraph 0146) operatively coupled to an IC.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device further comprise a display operatively coupled to the IC and a wireless transceiver operatively coupled to the IC because an integrated circuit is known to be incorporated in a device that includes a display and wireless transceiver (Cantoro Paragraphs 0145 and 0146).   
Regarding claim 34, the combination of Anderson, Cantoro and Iacopi teaches all of the elements of the claimed invention as stated above except where the electronic device comprises a smart phone, a computer, a tablet computer, an artificial intelligence device, a wearable device or a mobile power supply.
Cantoro further teaches where the electronic device comprises a computer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device comprise a computer because a computer is known to utilize VFET integrated circuits (Cantoro Paragraphs 0145 and 0146).   
Regarding claim 1, looking at a different aspect of Fig. 24, Fig. 24 of Anderson teaches a semiconductor device, comprising: a substrate (Item 204); a first source/drain layer (Bottom portion of Item 2112), a channel layer (Item 208) and a second source/drain layer (Item 2020) stacked on the substrate (Item 204) in sequence, wherein the channel layer (Item 208) comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises Ge, III-V or II-VI semiconductor materials); a second leakage suppression layer and/or an second ON resistance enhancement layer (Item 2114; See Examiner’s Note below) disposed between the channel layer (Item 208) and the second source/drain layer (Item 2020) and a gate stack (Combination of Items 1026 and 1036) surrounding a periphery of the channel layer (Item 208), where the second source/drain layer (Item 2020) extends outward relative to the second leakage suppression layer and/or the second ON current enhancement layer (Item 2114).
Anderson does not teach where the gate stack is self-aligned to the channel layer, and an upper surface of the gate stack is aligned with a lower surface of the second leakage suppression layer and/or the second ON current enhancement layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel recessed relative to the leakage suppression layers such that the gate stack be self-aligned to the channel layer, and an upper surface of the gate stack is aligned with a lower surface of the second leakage suppression layer and/or the second ON current enhancement layer because the space formed by the channel recess is limited by the structures on either side of the channel (Cantoro Paragraph 0126) which places the gate stack in a space limited by the leakage suppression and/or the ON current enhancement layer resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107).  
Anderson does not teach where the first and second ON current enhancement layers have a band gap less than that of at least one of overlying or underlying layers contiguous thereto.
Iacopi teaches where a material having a lower band gap is present between a channel and a source/drain region (0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second ON current enhancement layers have a band gap less than that of at least one of the overlying or underlying layers contiguous thereto because the difference in band gap is known to increase the on current of a FET (Iacopi Paragraph 0006).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material of Item 2110 and 2108 (Paragraph 0048 where Item 208 is a III-V material and Fig. 20 where Item 208 is the base material for Item 2110) constitutes a material that would enhance ON current. Further, while Item 2114 is identified as source/drain regions, one interpretation is that a portion of each layer is the source/drain region while other portions are the ON resistance enhancement layer(s). This is consistent with the Applicant’s disclosure where the layers of the source/drain and ON resistance enhancement layer may be the same material.    
Regarding claim 2, Fig. 24 of Anderson further teaches wherein for a p-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material; or for an n-type device, the channel layer (Item 208) comprises a group IV material system or a group III-V compound semiconductor material (Paragraph 0048).
Regarding claim 5, Fig. 24 of Anderson further teaches wherein the first source/drain layer (Bottom portion of Item 2112) and the second source/drain layer (Item 2020) have different conductivity types of doping, so that the semiconductor device constitutes a vertical tunneling field effect transistor (Paragraph 0040).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2017/0170196) hereinafter “Anderson” in view of Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and Iacopi et al. (US 2010/0327319) hereinafter “Iacopi” and in further view of Zhang et al. (US 2015/0200288) hereinafter “Zhang”.
Regarding claim 3, Anderson further teaches where the first source/drain layer, second source/drain layer, and channel each comprise SiGe and the first source/drain layer (Bottom portion of Item 2112) and the second source/drain layer (Item 2020) are doped differently (Paragraph 0040).
The combination of Anderson, Cantoro and Iacopi does not teach where the first and second source/drain layers have a different ratio of III-V elements from the channel layer.
Fig. 4of Zhang teaches where the first and second source/drain layers (Lower portion of Item 112 and Upper portion of Item 140, respectively) have a different ratio of III-V elements (Paragraph 0065 where a gallium concentration of the channel becomes lower progressively or stepwise from R2 to R1) from the channel layer (Item 130).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second source/drain layers have a different ratio of III-V elements from the channel layer because it allows the energy band gap of the channel region to become lower progressively or stepwise (Zhang Paragraph 0065).
Regarding claim 7, the combination of Anderson, Cantoro and Iacopi does not teach where one of the first source/drain layer and the second source/drain layer constitutes a tunneling junction together with the channel layer.
Fig. 4 of Zhang further teaches where one of the first source/drain layer (Lower portion of Item 112) and the second source/drain layer (Upper portion of Item 140) constitutes a tunneling junction together with the channel layer (Item 130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the first source/drain layer and the second source/drain layer constitutes a tunneling junction together with the channel layer because this allows for the field effect transistor to act as a tunneling field effect transistor having a high on-current and a low off-current (Zhang Paragraph 0004).  
Claims 19, 21-23, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson” and Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and in further view of Iacopi et al. (US 2010/0327319) hereinafter “Iacopi”.
Regarding claim 19, Figs. 2 and 5A-5Q of Diaz teaches a method of manufacturing a semiconductor device, comprising: epitaxially growing (Paragraph 0035) a first source/drain layer (Lower portion of Item S1) on a substrate (Paragraph 0013 where the substrate is not shown); epitaxially growing (Paragraph 0035) a channel layer (Item C1) on the first source/drain layer (Lower portion of Item S1); epitaxially growing a second source/drain layer (Upper portion of Item D1) on the channel layer (Item C1); defining an active region (Fig. 5B) for the semiconductor device in the first source/drain layer (Lower portion of Item S1), the channel layer (Item C1), and the second source/drain layer (Upper portion of Item D1); and forming a gate stack (Combination of Items 150 and G1) around a periphery of the channel layer (Item C1), the method further comprising: selectively etching the first leakage suppression layer and/or the first ON current enhancement layer and/or the second leakage suppression layer and/or the second ON current enhancement layer so that the second source/drain layer extends outward relative to the second leakage suppression layer and/or the second ON current enhancement layer. 
Diaz does not explicitly teach where the channel layer comprises a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si.
Anderson teaches where the channel layer (Item 208) comprises a crystalline semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si (Paragraph 0048 where Item 208 comprises Ge III-V or II-VI semiconductor materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel layer comprise a semiconductor material causing an increased ON current and/or a reduced OFF current as compared to Si because SiGe or III-V materials are known in the art as being effective materials for a channel of a VFET (Anderson Paragraph 0048) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Diaz does not teach where the first and second source/drain layers comprise III-V material. 
Anderson teaches where the first source/drain layer (Item 2108) and the second source/drain layer (Item 1920) comprise a III-V (Paragraph 0071 where III-V semiconductor materials are used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second source/drain layers comprise a III-V semiconductor material because SiGe or III-V materials are known in the art as being effective materials for a source/drain of a VFET (Anderson Paragraph 0071) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
While Diaz does not teach where the method further comprises: epitaxially growing a first leakage suppression layer and/or a first ON current enhancement layer between the first source/drain layer and the channel layer and/or a second leakage suppression layer and/or a second ON current enhancement layer between the channel layer and the second source/drain layer, when the material taught by Anderson, as stated above, is used as the first and second source/drain layers in Diaz, the combination of Diaz and Anderson will teach where the method further comprises: epitaxially growing a first leakage suppression layer and/or a first ON current enhancement layer (See Examiner’s Note below) between the first source/drain layer and the channel layer and a second leakage suppression layer and/or a second ON current enhancement layer between the channel layer and the second source/drain layer (See Picture 3 below).
Anderson does not teach where the gate stack is self-aligned to the channel layer, and an upper surface of the gate stack is aligned with a lower surface of the second leakage suppression layer and/or the second ON current enhancement layer, and/or a lower surface of the gate stack is aligned with an upper surface of the first leakage suppression layer and/or the first ON current enhancement layer.
Fig. 3 of Cantoro teaches a VFET where a channel layer (Item 122) has its periphery recessed inwards with respect to that of a first source/drain layer (Item 126) and a second source/drain layer (Item 126), and the gate stack (Combination of Items 134 and GE) is embedded into a recess of the periphery of the channel layer (Item 122) with respect to that of the first source/drain layer (Items 126) and the second source/drain layer (Item 126) to be self- aligned to the channel layer (Item 122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel recessed relative to the leakage suppression layers such that the gate stack be self-aligned to the channel layer, and an upper surface of the gate stack is aligned to a lower surface of the second leakage suppression layer and/or the second ON current enhancement layer, a lower surface of the gate stack is aligned to an upper surface of the first leakage suppression layer and/or the first ON current enhancement layer because the space formed by the channel recess is limited by the structures on either side of the channel (Cantoro Paragraph 0126) which places the gate stack in a space limited by the leakage suppression and/or the ON current enhancement layer resulting in a more precise placement of the gate stack with respect to the channel (Cantoro Paragraphs 0103-0107). 
Anderson does not teach where the first and second ON current enhancement layers have a band gap less than that of at least one of overlying or underlying layers contiguous thereto.
Iacopi teaches where a material having a lower band gap is present between a channel and a source/drain region (0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second ON current enhancement layers have a band gap less than that of at least one of the overlying or underlying layers contiguous thereto because the difference in band gap is known to increase the on current of a FET (Iacopi Paragraph 0006).
Examiner’s Note: The Examiner notes that the Applicant’s specification states that the use of a material other than Si, such as III-V material, is sufficient to increase ON current. Therefore, the III-V material taught by Anderson constitutes a material that would enhance ON current. Further, while Item C1 of Diaz is identified as the channel, one interpretation is that one portion of the layer is the channel while other portions are the ON resistance enhancement layer(s) (See Picture 3 below). This is consistent with the Applicant’s disclosure where the layers of the channel and ON resistance enhancement layer may be the same material. 

    PNG
    media_image2.png
    501
    196
    media_image2.png
    Greyscale

Picture 3 (Labeled version of Diaz Fig. 4)
Regarding claim 21, Fig. 2 of Diaz further teaches where the defining of the active region further comprises: recessing (Fig. 2) a periphery of the channel layer (Item C1) inwards with respect to that of the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1).
Regarding claim 22, Fig. 5B of Diaz further teaches selectively etching the second source/drain layer (Upper portion of Item D1), the channel layer (Item C1), and the first source/drain layer (Lower portion of Item S1) in sequence; and further selectively etching the channel layer (Item C1), so that the channel layer (Item C1) is recessed (Fig. 2) with respect to the periphery of the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1).
Regarding claim 23, Fig. 2 of Diaz further teaches where the defined active region has a pillar shape, and the etched first source/drain layer (Lower Item S1) has a pillar-shaped upper portion and a lower portion extending beyond a periphery of the pillar-shaped upper portion.
Regarding claim 27, Diaz further teaches doping (Paragraphs 0013 and 0014) the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1) to form source/drain regions (Items S1 and D1) in the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1).
Regarding claim 28, Diaz further teaches where the doping of the first source/drain layer (Lower portion of Item S1) and the second source/drain layer (Upper portion of Item D1) comprises doping the first source/drain layer and the second source/drain layer into the same conductivity (Paragraphs 0013 and 0014 where both are doped n-type).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson”, Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and Iacopi et al. (US 2010/0327319) hereinafter “Iacopi” and in further view of Tapily et al. (US 2018/0047832) hereinafter “Tapily”.
Regarding claim 25, the combination of Diaz, Anderson, Cantoro and Iacopi teaches all of the elements of the claimed invention as stated above except where the selective etching is atomic layer etching or digital etching.
Tapily teaches forming a recess (Item 410a) to a particular depth through an atomic layer etching.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the selective etching be atomic layer etching because atomic layer etching is known to have excellent selectivity of silicon to silicon germanium and opposite selectivity of silicon germanium to silicon and allows for control of the depth of a recess during the etching (Tapily Paragraph 0044). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson”, Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and Iacopi et al. (US 2010/0327319) hereinafter “Iacopi” and in further view of Zhang (US 2016/0293739) hereinafter “Zhang2”.
Regarding claim 29, the combination of Diaz, Anderson, Cantoro and Iacopi teaches all of the elements of the claimed invention as stated above except where the doping comprises: performing the doping in-situ during the growing.
Zhang2 teaches where source and drain regions are doped in-situ (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the doping comprise performing the doping in-situ during the growing because “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0064541) hereinafter “Diaz” in view of Anderson et al. (US 2017/0170196) hereinafter “Anderson”, Cantoro et al. (US 2017/0345927) hereinafter “Cantoro” and Iacopi et al. (US 2010/0327319) hereinafter “Iacopi” and in further view of Yang et al. (US 2016/0268256) hereinafter “Yang”.
Regarding claim 30, the combination of Diaz, Anderson, Cantoro and Iacopi teaches all of the elements of the claimed invention as stated above.
Diaz does not teach forming a sacrificial gate in a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer; and forming an isolation layer around the active region on the substrate, wherein the isolation layer has its top surface close to an interface between the channel layer and an underlying layer contiguous thereto.
Yang teaches forming a sacrificial gate (Item Dummy gate) on the periphery of a channel layer (Item 1968); and forming an isolation layer (Item 1812) around the active region on a substrate (Item 102), wherein the isolation layer (Item 1812) has its top surface close to (See Examiner’s Note below) an interface between the channel layer (Item 1968) and an underlying layer (Item 1964) contiguous thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a sacrificial gate and form an isolation layer around the active region on the substrate, wherein the isolation layer has its top surface close to an interface between the channel layer and an underlying layer contiguous thereto because the isolation layer defines a bottom surface of the final gate structure and “(C) Use of known technique to improve similar devices (methods, or products) in the same way;” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
While Yang does not teach forming the sacrificial gate in a recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer, when the teaching of forming the sacrificial gate on the periphery of the channel region is applied to Diaz the sacrificial gate will be present in the recess of the periphery of the channel layer with respect to that of the first source/drain layer and the second source/drain layer.
Examiner’s Note: The language of “close to” does not denote a specific distance from a structure and does not require that the surfaces of two structures are coplanar. 
Regarding claim 31, Diaz further teaches the forming of a gate stack comprises forming a gate dielectric layer (Item 150) and a gate conductor layer (Item GL2) on an isolation layer (Item 110) in sequence; and etching back (Fig. 5L) the gate conductor layer (Item GL2), so that a portion of the gate conductor layer (Item GL2) has its top surface at a level lower than that of a top surface of a channel layer (Item C2).
Response to Arguments
Applicant’s arguments, see Applicants’ REMARKS, filed 10/13/2022, with respect to the rejection of claims 1, 3, 7 and 15 under 35 U.S.C. 102(a)(1) and 102(a)(2) utilizing Zhang1 have been fully considered and are persuasive.  Therefore the rejection of claims 1, 3, 7 and 15 under 102(a)(1) and 102(a)(2) have been withdrawn. 
The Examiner notes that no specific arguments were presented with respect to the rejections under 35 USC 103 utilizing Anderson or Diaz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891